Dear Ms. Hazeur:
We received your request for an opinion regarding the expense fund of the clerk of the First City Court of New Orleans.  La. R.S.13:2153 provides as follows:
 In addition to his salary, the clerk of the First City Court of the City of New Orleans shall receive a sum not to exceed 10% of his annual salary as an expense allowance.  This allowance shall be made payable out of the judicial expense fund upon the warrant of the clerk of the First City Court of the City of New Orleans.
You specifically ask what type of expenses are allowed pursuant to this statute.  The statute is silent as to what type of expenses are acceptable and only dictates that the expenses be paid upon the warrant of the clerk.  It does not require that the clerk demonstrate the nature of the expense in any specific detail.  Op. Atty. Gen. No. 90-584. We previously opined that the clerk's expense fund could be used for office expenses provided that the cost of such does not exceed 10% of the clerk's salary.  Op. Atty. Gen. Nos. 89-213 and 90-584.
Thus, it is our opinion that the clerk's expense fund may be used for the type of office expenses outlined in your request as long as they do not exceed 10% of the clerk's salary.
We trust that this adequately responds to your request.  If you need further information or have any questions or comments, please feel free to contact our office.  With kindest regards,
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _____________________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv